Citation Nr: 0318842	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
smell.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from March 1945 to August 1946 
and from November 1950 to August 1951.

This appeal arises from a January 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) that denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and loss of smell.  

In March 2003, the veteran provided testimony at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.  

The issue of entitlement to service connection for loss of 
sense of smell will be considered in the REMAND following the 
ORDER section below.


FINDINGS OF FACT

1.  With resolution of doubt in the veteran's favor, 
competent evidence of record establishes bilateral 
sensorineural hearing loss was incurred in service.

2.  With resolution of doubt in the veteran's favor, 
competent evidence of record establishes bilateral tinnitus 
was incurred in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.102 (2002). 

2.  Bilateral tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.102 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board of Veterans' Appeals (Board) notes 
that the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted during the pendency of the veteran's appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
identifies and describes duties on the part of the VA to 
notify the claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence.  Id.  
These duties have been codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, and 3.326 (2002).  These statutory 
and regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).

The RO sent the veteran a letter in November 2001 in which he 
was generally notified of the evidence necessary to 
substantiate his claim, as well as VA development activity.  
Specifically, he was advised that if there was other medical 
evidence that he would like the RO to consider, he should 
notify the RO and every reasonable effort would be made to 
obtain the evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  A May 2002 statement of the case and a February 
2003 supplemental statement of the case set out the 
applicable laws and regulations.  In view of the favorable 
determinations contained herein, further development with 
regard to VA's duty to notify would serve no useful purpose.  
A remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991)

The Board is satisfied that the facts relevant to this claim 
have been properly developed.  The VA has obtained the 
veteran's service medical records, some service personnel 
records, and post service VA and private examination reports.  
Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  There 
is no identified probative evidence which remains 
outstanding.  

The veteran contends that he currently suffers from hearing 
loss and tinnitus as a result of being exposed to acoustic 
trauma during service.  In particular, he states that he 
served aboard a minesweeper with the Navy during the Korean 
War and that he heard mines being blown.  He also states that 
he operated three-inch guns aboard ship and, as a result, he 
was exposed to artillery gunfire noise trauma on several 
occasions.

The veteran's DD-214 for his first period of service from 
March 1945 to August 1946 reveals that he served aboard the 
USS Vulcan (AR 5) and the USS Nantanala (AO60).  The 
veteran's DD-214 for his second period of service from 
November 1950 to August 1951 reveals that he served aboard 
the USS REDSTART (AM 378), a minesweeper.  

The veteran's service medical records for both of the 
veteran's periods of active service are negative for any 
complaints, findings, treatment, or diagnoses of hearing loss 
or tinnitus.  

The veteran underwent a private audiometric examination in 
April 2002.  A report of the examination indicated the 
audiogram showed severe sensorineural hearing loss, 
bilaterally, with very poor discrimination scores on the left 
side.  It was opined this was service connected.  No basis 
for the opinion was provided.

The veteran underwent a VA examination in July 2002.  
Audiometric testing revealed pure tone thresholds at 500, 
1000, 2000, 3000 and 4000 Hertz, of 40, 55, 60, 75 and 85, 
respectively, in the right ear, and 45, 50, 55, 65, and 70, 
respectively, in the left ear.  Speech recognition ability 
was 32 percent at 60 decibels on the right, and 46 percent at 
65 decibels on the left.  The impressions were moderate to 
severe sensorineural hearing loss, bilaterally, and that the 
veteran reported mild bilateral tinnitus that is constant.  
The examiner concluded that the veteran had been exposed to 
extremely high noise levels following service and that the 
majority of the veteran's hearing loss was caused by that 
noise exposure.  The examiner, however, noted that the 
effects of the noise from the veteran's purported exposure to 
gunfire during service could not be minimized.  

At a March 2003 videoconference hearing, the veteran 
testified that during service, he served aboard a minesweeper 
in Korea.  He reported that in addition to exposure to 
artillery fire noise, he was exposed to noise trauma from the 
explosion of detected mines.  He stated that his exposure to 
noise trauma while aboard the ship caused him to incur 
hearing loss and tinnitus.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946 and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by active service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss will be considered to be a "disability" when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2002).

The competent (clinical) evidence in this case shows that the 
veteran does have current bilateral hearing loss disability 
and tinnitus.  Further, objective evidence of record 
establishes that the veteran served aboard a minesweeper, USS 
Redstart (AM378), in Korea.  As such, it is reasonable to 
presume that, during the veteran's service aboard a 
minesweeper, he was exposed to the acoustic trauma of mine 
explosions.  38 U.S.C.A. § 1154 (West 2002).  Hence, the 
pertinent question with this claim is whether the veteran's 
current bilateral hearing loss and tinnitus were caused or 
aggravated by either period of active service.  

The record establishes that hearing loss disability and 
tinnitus were initially demonstrated years after service.  
The VA examiner in July 2002 clinically opined that the 
veteran's exposure to acoustic trauma in service was 
responsible, to some degree, for the veteran's current 
bilateral hearing loss and tinnitus.  This opinion is not 
rebutted by other evidence of record.  As such, with 
resolution of doubt in the veteran's favor, the Board finds 
that the record supports service connection for bilateral 
hearing loss and bilateral tinnitus.  38 C.F.R. § 3.102 
(2002).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


REMAND

The veteran contends that he currently suffers from a loss of 
sense of smell as result of being exposed to fuel fumes, 
including in an explosion, while aboard a fuel tanker.  As 
the veteran's DD Form 214 establishes that the veteran served 
aboard a tanker, the USS Nantanala (AO60) during service, it 
is reasonable to presume he was exposed to fuel fumes in 
service, as contended.  38 U.S.C.A. § 1154(a) (West 2002).  
However, although the VA examiner in July 2002 noted the 
veteran's reported military history of exposure to fuel fumes 
in service, and diagnosed loss of smell, a clinical opinion 
was not provided as to any nexus between the exposure to fuel 
fumes in service and current diagnosis of loss of smell.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  While a 
November 2001 VA letter provided general notice as to the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA, such notice must be specific as to the loss 
of smell issue on appeal.

Accordingly, the case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  In 
particular, the veteran must be apprised 
of the specific information and evidence 
necessary to substantiate his claim for 
service connection for loss of sense of 
smell, and what specific evidence, if 
any, the claimant is expected to obtain 
and submit, and what specific evidence 
will be retrieved by VA.

2.  The RO should return the claims 
folder to the examiner who provided the 
July 2002 physical and neurologic 
examination and request an opinion as to 
whether it is at least as likely as not 
that the veteran's exposure to fuel fumes 
in service is etiologically related to 
the loss of sense of smell diagnosed on 
the July 2002 examination.  If the 
examiner who provided the July 2002 
physical and neurologic examination is 
not available, the claims folder should 
be forwarded to an appropriate examiner 
to provide the requested opinion.  If 
additional examination of the veteran is 
deemed necessary in this regard, the RO 
should schedule the appropriate 
examination.  The claims folder must be 
made available to the examiner for review 
in providing the requested opinion.

3.  Thereafter, the RO must readjudicate 
the issue of entitlement to service 
connection for loss of sense of smell and 
consider all evidence received since the 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case must 
be issued and the appropriate period of 
time to respond should be provided.  The 
case should then be returned to the Board 
for appellate adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

